internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-118271-02 date date legend parent subsidiary shareholders plr-118271-02 date date date date year dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations for an extension of time to file an election to be treated as a qualified s_corporation subsidiary qsub and for late s election relief under sec_1362 of the internal_revenue_code facts parent is an s_corporation parent created subsidiary on date parent was the sole owner of subsidiary from date to date on date parent distributed subsidiary to the shareholders of parent shareholders in proportion to shareholders’ ownership interests in parent on or about date subsequent to the filing of subsidiary’s form_1120s for the year taxable_year the internal_revenue_service issued a notice to subsidiary indicating that the service had no record of subsidiary ever filing a form_2553 election by a small_business_corporation to elect s_corporation status further a form_8869 qualified_subchapter_s_subsidiary election was never filed with the appropriate service_center it is represented that parent intended to elect to treat subsidiary as a qsub effective date and that subsidiary intended to elect to be an s_corporation effective date but inadvertently neither election was timely filed plr-118271-02 law and application sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that a corporation which is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that when a qsub election terminates such corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such termination from the s_corporation in exchange for its stock sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing the form prescribed by the irs and that the election may be effective no more than two months and days prior to the date of the filing and cannot be more than months after the date of filing notice_2000_58 2000_2_cb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used to elect qsub treatment sec_1_1361-5 provides that the termination of a qsub election is effective at the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status under sec_1361 sec_1_1361-5 provides that absent the commissioner's consent and except as provided in sec_1_1361-5 a corporation whose qsub election has terminated or a successor_corporation may not make an s election or have a qsub election made with respect to it for five taxable years plr-118271-02 sec_1_1361-5 provides that in the case of s and qsub elections effective after date if a corporation's qsub election terminates the corporation may without requesting the commissioner’s consent make an s election or have a qsub election made with respect to it before the expiration of the five-year period provided that i immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election or have a qsub election made for it and ii the relevant election is made effective immediately following the termination of the qsub election sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation for federal tax purposes sec_1362 governs the timeliness of an s election as well as its effective date generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election was made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year sec_1362 provides that if an election to be treated as an s_corporation for federal tax purposes is either made untimely or not made at all and the secretary determines that there was reasonable_cause for the failure to make a timely election then the secretary may treat the corporation as having made a timely election under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-118271-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied as a result parent is granted an extension of time of days from the date of this letter to file a form_8869 to elect to treat subsidiary as a qsub effective date a copy of this letter should be attached to the form_8869 and is enclosed for that purpose further we conclude that subsidiary has established reasonable_cause for failing to make a timely election to be an s_corporation as a result provided subsidiary files a completed form_2553 effective date with the appropriate service_center within days from the date of this letter such election will be treated as timely made a copy of this letter should be attached to the form_2553 and is enclosed for that purpose except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code pursuant to your request we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes
